                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN W. RIVERS,                           :   CIVIL ACTION NO. 3:20-CV-246
                                          :
                   Plaintiff              :   (Judge Conner)
                                          :
             v.                           :
                                          :
BOROUGH OF OLYPHANT and                   :
JAMES DEVOE, individually and             :
in his official capacity,                 :
                                          :
                   Defendants             :

                                 MEMORANDUM

      Plaintiff John W. Rivers asserts claims against his employer, the Borough

of Olyphant, Pennsylvania, (“the Borough”), and its Police Chief, James DeVoe, for

alleged violations of his First Amendment rights to free association and free speech.

The court dismissed Rivers’ initial complaint for failure to state a claim upon which

relief may be granted. Rivers amended his complaint, and defendants again move

to dismiss. Defendants also move for summary judgment as to all claims raised in

the amended complaint. We will grant defendants’ motion to dismiss, and deny

their motion for summary judgment as moot.
I.    Factual Background & Procedural History1

      Rivers has been employed by the Borough as a regular part-time

police officer for 20 years. (See Doc. 26 ¶ 15). The Borough’s police department

employees are represented by a labor union, Teamsters Local 229 (“Local 229”).

(See id. ¶ 13). At all relevant times, the Borough and Local 229 have been parties to

a collective bargaining agreement (“CBA”). (Id. ¶ 14). Rivers has served as a Union

Steward for Local 229 since 2012. (Id. ¶ 16). In that capacity, Rivers “has negotiated

wages, scheduling[,] and other working conditions on behalf of Local 229 with the

Borough,” “represented fellow Union members by filing grievances on behalf of

Local 229’s members including himself,” and “criticized some of the Borough’s

management practices on behalf of Local 229.” (Id. ¶ 17).

      Rivers’ claims center on two sets of events, the first of which occurred in

2017. Rivers alleges that, on January 10, 2017, he attended a civil service hearing

in his capacity as Union Steward. (See id. ¶ 28). At the hearing, Rivers criticized

the Borough for administering a civil service test with incorrect answers and scores

which were changed after the test. (Id.) Rivers requested that the results of the test

be discarded and that another test be given. (Id. ¶ 31). Rivers avers that, “[i]nstead


      1
         Rivers’ amended complaint eliminates some facts, reorganizes others, and
removes a defendant (the Borough’s solicitor), but it is otherwise generally the same
as the original. (Compare Doc. 1 with Doc. 26). Accordingly, the summary that
follows largely tracks that set forth in our first Rule 12(b)(6) opinion. See Rivers
v. Borough of Olyphant (“Rivers I”), No. 3:20-CV-246, 2020 WL 5993768, at *1-2
(M.D. Pa. Oct. 9, 2020). To the extent background facts set forth in the amended
complaint are inconsistent with the Rule 56 record that has since been developed,
(see, e.g., Doc. 26 ¶ 16 (Rivers has been Union Steward since 2012); Doc. 39 ¶ 9
(Rivers has been Union Steward since 2008)), we rely on the facts set forth in the
amended complaint for purposes of our Rule 12(b)(6) analysis.

                                          2
of honoring the Civil Service Agreement, the Borough retaliated against Officer

Rivers by hiring a new full-time probationary officer in violation of the CBA’s

process,”2 (id. ¶ 33), and that the Borough “took such action to retaliate against

Officer Rivers for speaking out on a matter of public concern: fair and accurate

civil service testing,” (id. ¶ 35).

       Rivers’ amended complaint also addresses events that took place in

September and October 2019. On September 4, 2019, the Borough permitted newly

hired probationary police officers to bid shifts in a manner that Rivers believed was

inconsistent with the shift-bidding process established in the CBA, prompting him

to file a grievance. (See id. ¶¶ 18, 22). According to Rivers, the Borough’s actions

violated his seniority rights and cost him 90 shifts. (See id. ¶ 21). Rivers alleges that

Chief DeVoe retaliated against him for filing the grievance “by writing to Council

demanding that Officer Rivers be punished,” (id. ¶ 23), and that Chief DeVoe also

warned him “not to file the grievance, stating ‘once you go down this path, there’s

no turning back,’” (id. ¶ 24). Rivers attaches to his amended complaint a letter from

Chief DeVoe to Borough Council dated September 8, 2019, in which Chief DeVoe

alleges an ongoing shift-scheduling violation by Rivers and defers to the Borough




       2
         Rivers’ initial complaint alleged that the new full-time probationary police
officer “started on or around June 4, 2017.” (See Doc. 1 ¶ 29). That allegation has
been eliminated from Rivers’ amended complaint, which provides no information
about when the hire occurred. (See Doc. 26 ¶ 33). The phrasing of Rivers’ amended
complaint suggests, however, that he raised this dispute in a grievance and that an
arbitrator issued an award in his favor in July 2017. (See id. ¶¶ 33-35). We thus
assume the allegedly retaliatory hire occurred sometime in the first half of 2017,
as was initially alleged.

                                            3
on the matter of appropriate punishment. (See Doc. 26-3). The Borough issued a

written warning to Rivers on October 3, 2019. (Doc. 26 ¶ 25; Doc. 26-4).

      Rivers also complains about a five-day suspension he received around the

same time.3 (See Doc. 26 ¶ 26; Doc. 26-5). The suspension evidently dealt with what

time Rivers was allowed to leave his shift. Rivers alleges he had a longstanding

practice of leaving his shift at 6:30 a.m. (Doc. 26 ¶ 26). The Borough suspended him

for five days for leaving at this time. (See id.; Doc. 26-5). Rivers filed a grievance

regarding this suspension on October 8, 2019. (Doc. 26 ¶ 27; Doc. 26-5).

      Rivers commenced this action on February 14, 2020. He asserts claims

for violation of his First Amendment rights to freedom of association and freedom

of speech against both defendants, and claims for maintaining an unconstitutional

custom or policy and failure to train against the Borough. Defendants moved to

dismiss Rivers’ complaint pursuant to Rule 12(b)(6), and we granted that motion

with leave to amend. Rivers promptly filed an amended complaint, and defendants

responded with another motion to dismiss, which is now fully briefed and ripe for

disposition. Also pending is defendants’ motion for summary judgment.4




      3
        The amended complaint does not specify when the Borough imposed this
suspension. Because it is immaterial to our decision, we note without adoption
that the summary judgment record establishes October 3, 2019, as the notice of
suspension date. (See Doc. 39 ¶ 6; Doc. 45 ¶ 6).
      4
         Rivers asks us to deny defendants’ pending motion to dismiss as moot
in light of defendants’ fully briefed motion for summary judgment. Defendants
request that we take their motion to dismiss up first. Because at least some of the
issues raised in defendants’ motion to dismiss are threshold legal questions, we
elect to address the motion to dismiss first.

                                            4
II.   Legal Standard

      Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6), the

court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). In addition to reviewing the facts

contained in the complaint, the court may also consider “exhibits attached to the

complaint, matters of public record, [and] undisputedly authentic documents if the

complainant’s claims are based upon these documents.” Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

      Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31

(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a

claim must be separated; well-pleaded facts are accepted as true, while mere legal

                                            5
conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

III.   Discussion

       Rivers’ amended complaint renews and partially recalibrates the First

Amendment retaliation claims asserted in his initial complaint. Defendants argue

the amended pleading fails to cure the factual and legal deficiencies identified in

the court’s first Rule 12(b)(6) opinion. We agree.

       A.    Free Association & Free Speech

       We evaluate Rivers’ free-association and free-speech claims under the

same set of elements. A plaintiff alleging retaliation based on exercise of either of

these First Amendment rights must allege that (1) they engaged in “constitutionally

protected conduct,” (2) the defendant took “retaliatory action sufficient to deter a

person of ordinary firmness from exercising [their] constitutional rights,” and (3)

there is a “causal link” between the protected conduct and the retaliatory action.

Baloga v. Pittston Area Sch. Dist., 927 F.3d 742, 752 (3d Cir. 2019) (quoting Palardy

v. Township of Millburn, 906 F.3d 76, 80-81 (3d Cir. 2018)). Although governed

by the same rubric, Rivers’ “pure” association claim based on union membership




                                            6
“must be analyzed separately” from his free-speech claim arising from particular

union-related speech. See id. at 748-49 (citing Palardy, 906 F.3d at 80-81).

             1.     Free Association

      As we acknowledged in our initial Rule 12(b)(6) opinion, “[p]lainly efforts

of public employees to associate together for the purpose of collective bargaining

involve associational interests which the first amendment protects from hostile

state action.” Labov v. Lalley, 809 F.2d 220, 222–23 (3d Cir. 1987). “And because a

union’s ability to file grievances on behalf of its members is essential to its collective

bargaining power, retaliation against a union leader for the union’s decision to file

a grievance—as distinct from retaliation based on the substance of the grievance—

constitutes retaliation based on association rather than on speech per se.” Baloga,

927 F.3d at 754 (citations omitted) (emphasis added).

      We glean three potential free-association theories from Rivers’ amended

complaint: first, that the Borough retaliated against Rivers for appearing in his

capacity as Union Steward at a January 10, 2017 hearing to criticize the Borough’s

civil service test procedures by hiring a new full-time probationary police officer,

(see Doc. 26 ¶¶ 28-35); second, that, on September 4, 2019, the Borough allowed

newly hired probationary police officers to bid shifts in a manner inconsistent with

the CBA to retaliate against Rivers for his role in the bargaining process that led to




                                            7
those shift-bidding procedures, (see id. ¶¶ 18-20)5; and third, that the Borough

disciplined Rivers in retaliation for filing a grievance concerning the perceived

violation of the CBA’s shift-bidding procedures, (see id. ¶¶ 22-26).

      Rivers’ claim premised on the January 2017 civil service hearing and the

Borough’s hiring of a new full-time police officer continues to suffer from the same

defects identified in our first Rule 12 opinion. As we observed then, appearing at a

civil service hearing in one’s capacity as union steward would constitute protected

association activity for First Amendment purposes. See Rivers I, 2020 WL 5993768,

at *4. However, because Rivers commenced this action in February 2020, any claim

relating to alleged retaliation during 2017—viz., the purportedly retaliatory hire of a

new full-time probationary officer—is barred by the two-year statute of limitations

applicable to Section 1983 claims. See id. at *4 n.2 (citing Garrett v. Wexford

Health, 938 F.3d 69, 84 n.19 (3d Cir. 2019)). And to the extent Rivers posits the

Borough’s conduct in September and October 2019 as the alleged adverse action,

the amended complaint, like the original, fails to establish a causal link between his

protected activity in 2017 and the alleged retaliation more than two and a half years

later. See id. at *4 (citing Baloga, 927 F.3d at 759-60 & n.15; Briggs v. Potter County,


      5
        It appears Rivers may have abandoned this allegation as freestanding
theory of free-association liability, since there is no reference to it in his Rule 12
opposition brief. (See Doc. 33 at 4-12, 16-18). The theory is also absent from Rivers’
Rule 56 opposition brief, which restricts the claimed retaliatory action to “Chief
DeVoe’s September 8, 2019 recommendations of write-up as well as the Borough’s
October 3, 2019 write-up and notice of suspension” and links the alleged retaliation
to his September 4, 2019 grievance. (See Doc. 44 at 9-14). Defendants’ motion is
thus unopposed as to this claim. In the exercise of caution, and because we will
deny leave to amend at this point, we nonetheless assess this theory under the
applicable Rule 12(b)(6) standard.

                                           8
787 F. App’x 123, 130-31 (3d Cir. 2019) (nonprecedential)). Finally, as before, Rivers’

only allegations of general antiunion animus are comments he claims Chief DeVoe

made in September 2019, but Rivers once more tethers those comments directly to

his grievance filed that same month, not to his January 2017 hearing appearance.

See id. at *5; (see also Doc. 26 ¶ 24). Thus, to the extent Rivers avers the Borough

retaliated against him for union leadership activities in January 2017, his claim

remains both time-barred and factually deficient.

      Rivers’ next claim—that the Borough retaliated against him for his role in the

collective bargaining process by allowing newly hired probationary police officers

to bid shifts in a manner inconsistent with the CBA’s shift-bidding procedures—is

similarly hollow. Rivers alleges he negotiated the shift-bidding process on behalf

of the union. (See Doc. 26 ¶ 19). Union leadership activities of that nature are

protected by the First Amendment and may form the basis of a “pure” association

claim. See Baloga, 927 F.3d at 754-55 (citations omitted); see also Palardy, 906 F.3d

at 84. Rivers’ claim nonetheless fails on the causation element: the amended

complaint alleges no facts whatsoever to support Rivers’ cursory allegation that the

Borough deliberately violated the CBA’s shift-bidding process to retaliate against

him for his role in developing that process. (See Doc. 26 ¶¶ 18-20). He does not

tell us when he engaged in the shift-bidding negotiations on behalf of the union,

foreclosing any inference of retaliatory motive due to “unusually suggestive”

temporal proximity. Cf. Baloga, 927 F.3d at 759. And he provides no information

about the weeks or months preceding the alleged CBA violation demonstrating a

“pattern” of antiunion antagonism. Cf. id. We simply cannot take the quantum

                                           9
inferential leap Rivers asks of us—to do so would transform every alleged employer

violation of a CBA into a First Amendment retaliation claim by the union leaders

who negotiated it. This theory too fails to state a free-association claim for which

relief may be granted.

       Rivers’ third argument has already been considered and rejected by this

court. Rivers claims the Borough retaliated against him for grieving its alleged

violation of the CBA’s shift-bidding process. (See Doc. 26 ¶¶ 22-27). Rivers avers

that the change cost him 90 shifts; that he filed a grievance disputing the change on

September 4, the day it occurred; that Chief DeVoe wrote to Borough Council on

September 8, requesting that Rivers be punished for what Chief DeVoe perceived to

be Rivers’ own violations of the shift-bidding rules; that Chief DeVoe warned Rivers

not to file the shift-bidding grievance, stating “once you go down this path, there’s

no turning back”; that the Borough issued a written warning to Rivers on October

3, 2019, based on the allegations in Chief DeVoe’s September 8 letter; and that the

Borough also suspended Rivers for five days for his “long-standing past practice”

of leaving his shifts early. (See id.; Docs. 26-2, 26-3, 26-4).

       We previously held that these allegations go to Rivers’ free-speech claim,

suggesting he may have been retaliated against “because of his advocacy on a[]

particular issue,” namely, the shift-bidding change. See Rivers I, 2020 WL 5993768,

at *5 (quoting Palardy, 906 F. 3d at 81) (alteration in original). But we found they

do not form the basis of a pure association claim—that is, they do not permit an

inference that the Borough retaliated against Rivers “simply because of his union

membership.” See id. (quoting Palardy, 906 F.3d at 81).

                                             10
      Rivers attempts to sidestep our earlier holding by eliminating from his

amended complaint his prior averment that he “was the only officer negatively

impacted” by the shift-bidding change, (cf. Doc. 1 ¶ 45), and claiming in his brief

that he was grieving the shift-bidding issue as “the voice and leader of” and “on

behalf of Local 229,” (see Doc. 33 at 10). Recasting Rivers’ grievance to incorporate

his position with the union does not change the result. Rivers’ grievance raised a

personal concern and involved a discrete issue. (See Doc. 26-2 at 1 (“On 9/04/19 this

officer’s seniority was violated and will continue to be violated until the newly-hired

probationary officers complete their 90 shifts of probation and are allowed back into

the union.” (emphasis added)); see also Doc. 26 ¶ 21 (alleging he “lost ninety (90)

shifts” due to shift-bidding change)). At its core, Rivers’ claim remains that the

Borough retaliated against him for a single instance of advocacy on a particular

issue that purportedly had an outsized impact on him. See Rivers I, 2020 WL

5993768, at *5 (quoting Palardy, 906 F.3d at 81); (Doc. 26-2). Like his other theories,

his pleading on this point is devoid of any allegation, beyond conclusory assertions,

that the Borough was motivated by general antiunion sentiment or an animus

against the union’s members or leaders. Cf. Baloga, 927 F.3d at 749-50, 755

(associational claim based on evidence of animus toward union and its leader

implicated rights “in a different way and to a different degree” than speech claim

based on grievance specific to denial of paid holiday); Palardy, 906 F.3d at 84 (no

freestanding speech claim when plaintiff did not allege retaliation based on “speech

or advocacy on any particular issue” but instead only “because he was a union

man”). Rivers’ free-association claim based on his grievance is thus “co-extensive

                                          11
with” his free-speech claim based on the same, and must again be dismissed. See

Palardy, 906 F.3d at 84; see also Rivers I, 2020 WL 5993768, at *5.

             2.     Free Speech

      Defendants interpret Rivers’ amended complaint as asserting two speech

activities: Rivers’ January 2017 civil service hearing testimony and his September

2019 shift-bidding grievance. (See Doc. 28 at 9-13). In his Rule 12 opposition brief,

Rivers confines his free-speech claim to the 2017 testimony alone. (See Doc. 33 at

16-18). Yet in his Rule 56 opposition brief filed roughly five months later, Rivers

pursues only the September 2019 grievance as the basis for his free-speech claim.

(See Doc. 44 at 14 & n.2). We consider both theories in assessing whether Rivers

has pled a viable free-speech claim. We conclude he has not, for largely the same

reasons articulated in our first Rule 12(b)(6) opinion.

      With respect to alleged retaliation for his January 2017 testimony, Rivers

again fails to plead causation. See Rivers I, 2020 WL 5993768, at *6-7. Absent direct

evidence, a plaintiff can show causation by alleging “unusually suggestive” timing

between the protected speech and the retaliatory action or “a pattern of antagonism

coupled with timing.” See Baloga, 927 F.3d at 759 (quoting Lauren W. ex rel. Jean

W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007)). Rivers’ amended complaint

alleges neither. The only adverse action he identifies within the limitations period

is discipline in September and October 2019, but that conduct is separated by more

than two and a half years from his testimony in January 2017 and is not “unusually

suggestive.” See, e.g., Watson v. Rozum, 834 F.3d 417, 423 (3d Cir. 2016) (two years

between protected activity and adverse action “is just too remote to suggest a

                                          12
retaliatory motive”); cf. Baloga, 927 F.3d at 760 n.15 (one week between protected

activity and retaliatory transfer unusually suggestive, whether on its own or

together with “evidence of . . . animus toward the union more generally”).

      Rivers also fails to allege a “pattern of antagonism” between 2017 and 2019

that could pair with timing to permit a causal inference. The Third Circuit Court of

Appeals has explained that

             [w]here the time between the protected activity
             and adverse action is not so close as to be unusually
             suggestive of a causal connection standing alone, courts
             may look to the intervening period for demonstrative
             proof, such as actual antagonistic conduct or animus
             against the employee, or other types of circumstantial
             evidence, such as inconsistent reasons given by the
             employer for terminating the employee or the employer’s
             treatment of other employees, that give rise to an
             inference of causation when considered as a whole.

Marra v. Phila. Hous. Auth., 497 F.3d 286, 302 (3d Cir. 2007) (internal citation and

accompanying text omitted). In our first opinion, we found Rivers had identified

“two temporally distinct clusters of events”—the events in 2017 and those in 2019—

and failed to causally link them. See Rivers I, 2020 WL 5993768, at *6. This

deficiency fells Rivers’ new pleading as well. The only “fact” he supplies about this

intervening period is that, sometime in the first half of 2017, see supra at n.2, the

Borough hired a new full-time probationary officer, a decision Rivers speculates

was retaliation for his 2017 speech, (see Doc. 26 ¶ 33). He provides no factual

information from which the court could reach this same conclusion, nor does he

allege “actual antagonistic conduct or animus” or any other indicia of retaliatory

intent in the approximately 33 months separating his January 2017 speech and


                                           13
the purported retaliation in September 2019. Cf. Marra, 497 F.3d at 302. Because

Rivers has failed to cure the deficiencies in this theory of liability, we must again

dismiss it.

       Rivers also claims he engaged in protected speech when he grieved a

perceived seniority violation (the shift-bidding change) on September 4, 2019, and

that he was retaliated against when the Borough issued a written warning to him

just 29 days later, and temporarily suspended him just five days after that. (See

Doc. 26 ¶¶ 18-24). This claim too continues to suffer the same defect that compelled

its dismissal on initial review: an internal scheduling dispute is not a matter of

public concern entitled to First Amendment protection.

       We set forth the standard for assessing whether public employee speech is

constitutionally protected in our first Rule 12(b)(6) opinion in this case. See Rivers

I, 2020 WL 5993768, at *5. As we observed then, public employees do not forfeit the

First Amendment right to speak on matters of public concern by virtue of public

employment. See Connick v. Myers, 461 U.S. 138, 142 (1983). That right, however,

must be balanced against the public employer’s interest in the effective discharge

of its public duties. Id. Not all public-employee speech is protected by the First

Amendment; therefore, a public employee asserting a First Amendment speech

violation must allege speech that is in fact protected by the Constitution. See

Baldassare v. New Jersey, 250 F.3d 188, 195 (3d Cir. 2001).

       For a public employee’s speech to be protected by the First Amendment, it

must be on a matter of public concern, and the employee’s interest in the speech

must outweigh the interest of the employer in efficiently conducting its operations.

                                           14
See Connick, 461 U.S. at 146-54; Baldassare, 250 F.3d at 194-95. Whether speech

meets these dual requirements is a question of law to be resolved by the court. See

Baldassare, 250 F.3d at 195. In determining whether a statement was on a matter

of public concern, context matters greatly: courts must consider “the employee’s

motivation as well as whether it is important to our system of self-government that

the expression take place,” Munroe v. Cent. Bucks Sch. Dist., 805 F.3d 454, 467

(3d Cir. 2015) (citing Azzaro v. County of Allegheny, 110 F.3d 968, 978 (3d Cir. 1997)

(en banc); Versarge v. Township of Clinton, 984 F.2d 1359, 1364-65 (3d Cir. 1993)),

by looking to “the content, form, and context” of the statement in question, see id.

(quoting Miller v. Clinton County, 544 F.3d 542, 550 (3d Cir. 2008)). Our court of

appeals has explained that, generally, “[p]ersonal grievances, complaints about

conditions of employment, or expressions about other matters of personal interest

. . . are matters more immediately concerned with the self-interest of the speaker

as employee.” Palardy, 906 F.3d at 83 (citation omitted) (second alteration in

original); see, e.g., Thomas v. Del. State Univ., 626 F. App’x 384, 388-89 (3d Cir.

2015) (nonprecedential) (citations omitted) (union member grievances concerning

“working conditions and other issues in union members’ employment” were

“personnel matters,” not “issues of interest to the broader community”); Dondero

v. Lower Milford Township, 431 F. Supp. 3d 590, 600 (E.D. Pa. 2019) (union member

complaints about issues with other employees and for assistance with disability

payments were “concerned about the self-interest of [plaintiff] rather than the

bargaining unit”).




                                           15
      We again agree with defendants that River’s September 2019 grievance was

not a matter of public concern.6 His speech concerned scheduling disputes within

the police department, with no apparent implications for the community at large.

It is clear that Rivers’ chief concern was with the personal implications of losing 90

shifts because of the shift-bidding change. (See Doc. 26 ¶ 21; see also Doc. 26-2).

Rivers offers no facts in his amended complaint or in any of his briefing that would

elevate this internal, self-interested dispute to a matter of public concern. Indeed,

he has eliminated from his amended complaint the only allegation that previously

gave the court pause: his prior allegation that shift-bidding changes have some

taxpayer implications because they may impact the Borough’s obligation to pay

overtime is now absent from his amended complaint, (compare Doc. 1 ¶ 34 with

Doc. 26), and it is not revived in Rivers’ Rule 56 briefing or Rule 56.1 statement of

material facts, (see generally Docs. 44, 45). Because Rivers’ speech is not alleged

to have touched on matters of public concern, it is not constitutionally protected.7

We will thus grant defendants’ motion to dismiss this aspect of Rivers’ free-speech

claim as well.


      6
        We note that Rivers fails to respond to this argument in his Rule 12
opposition brief, and the court has discretion to deem the argument unopposed.
In the exercise of caution, we address the question on its merits.
      7
        The case on which Rivers relies to support his public-concern argument,
Lahovski v. Rush Township, 441 F. Supp. 3d 43 (M.D. Pa. 2020), is analogous solely
to the extent both cases involve police officers. The case otherwise stands in stark
contrast to the internal scheduling dispute in this matter: Lahovski involved, inter
alia, public-employee speech about allegedly illegal attempts to decertify a police
union. See Lahovski, 441 F. Supp. 3d at 57-58. The court found that plaintiffs had
plausibly alleged, for Rule 12 purposes, that speech of such nature is of public
concern. See id.

                                          16
      B.     Municipal Liability

      Rivers reprises two municipal-liability claims against the Borough: he avers

that the Borough “developed and maintained a number of deficient policies and/or

customs which caused the deprivation of [his] constitutional rights,” (Doc. 26 ¶ 42),

and that the Borough failed to adequately train its employees, causing them to

violate his constitutional rights, (id. ¶ 45). We set forth the standards for assessing

such claims in our prior opinion, and we incorporate those standards herein. See

Rivers I, 2020 WL 5993768, at *7-8 (citations omitted). We observe as a threshold

matter that Rivers has done nothing to remedy the lack of factual support for his

municipal-liability claims. See id. at *8; (see also Doc. 26). But we will dismiss these

claims without addressing those arguable defects because they again fail for a more

fundamental reason: lack of underlying constitutional harm. See Rivers I, 2020 WL

5993768, at *8.

      As we previously explained, constitutional injury is a prerequisite for a

municipal-liability claim; that is, absent an underlying deprivation of a plaintiff’s

constitutional rights, municipal liability cannot lie. See Mulholland v. Gov’t Cnty.

of Berks, 706 F.3d 227, 238 n.15 (3d Cir. 2013) (citations omitted); Startzell v. City

of Philadelphia, 533 F.3d 183, 204 (3d Cir. 2008) (quoting Brown v. Commw. of Pa.,

Dep’t of Health Emergency Med. Servs. Training Inst., 318 F.3d 473, 482 (3d Cir.

2003)). While it is possible for a municipality to be held liable even when none of

its employees are, “there still must be a violation of the plaintiff’s constitutional

rights.” See Brown, 318 F.3d at 482 (citing Collins v. City of Harker Heights, 503

U.S. 115, 122 (1992)). We held supra that Rivers fails to plead a First Amendment

                                           17
violation based on his union affiliation, leadership role, or any protected speech.

Without an underlying constitutional violation, his municipal-liability claims also

fail. See Mulholland, 706 F.3d at 238 n.15 (citations omitted); Startzell, 533 F.3d at

204 (quoting Brown, 318 F.3d at 482). We will grant defendants’ motion to dismiss

Rivers’ claims against the Borough.

      C.     Leave to Amend

      The Third Circuit Court of Appeals requires district courts to grant leave

to amend in civil rights cases if a curative amendment is conceivable. See Grayson

v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Some of the deficiencies

identified in Rivers’ complaint are legal in nature and thus cannot be cured by an

amended pleading. To the extent the deficiencies are factual—e.g., failure to plead

causation—we note that we have already once granted leave to amend, to no avail.

We also have reviewed the pending summary judgment record, which fails supply

what the complaint lacks. For example, Rivers testified during his deposition that,

while he suspects based on the circumstances that Chief DeVoe and the Borough

acted with retaliatory intent, he has no evidence that their actions were motivated

by either antiunion or antispeech animus. (See Doc. 46-1, Rivers Dep. 76:24-85:23).

Rivers also has not pointed the court to any evidence suggestive of a pattern of

“actual antagonistic conduct or animus,” see Marra, 497 F.3d at 302, which could

causally connect the events in 2017 to those in 2019, (see generally Docs. 44, 45). We

therefore conclude that granting leave to amend for a second time would be futile.




                                           18
IV.   Conclusion

      For the reasons set forth herein, the court will grant defendants’ motion

to dismiss Rivers’ amended complaint for failure to state viable First Amendment

claims and deny defendants’ pending motion for summary judgment as moot. An

appropriate order shall issue.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner
                                      United States District Judge
                                      Middle District of Pennsylvania

Dated:   June 30, 2021
